Citation Nr: 1712979	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  06-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected degenerative changes of the cervical spine with right trapezius muscle strain.

2.  Entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected low back strain with degenerative changes.


REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1980 to June 1985 and December 1988 to January 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a July 2005 rating decision, the RO denied the Veteran's claims of entitlement to a compensable rating for cervical spine degenerative changes and right trapezius strain and a rating in excess of 20 percent for low back strain with degenerative changes and radiculopathy.  The Veteran filed a notice of disagreement in July 2005.  A statement of the case was provided in December 2005.  The Veteran perfected a substantive appeal with the timely submission of a VA Form 9 on September 2006.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2007.  A transcript of this proceeding is of record.

During the pendency of the appeal, via a January 2014 rating decision, the Veteran was granted a 10 percent rating for the degenerative changes of the cervical spine and right trapezius strain, effective August 10, 2013.  The Veteran continues to appeal to the Board for the assignment of a higher rating for the cervical spine disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  In the January 2014 rating decision, the Veteran was also granted secondary service connection for right lower extremity radiculopathy, evaluated at 10 percent disabling, effective August 10, 2013.  

This case was previously before the Board in November 2008, December 2010, December 2011, September 2014, and October 2015.  In December 2010, the Board issued a decision which, in part, denied increased ratings for degenerative changes of the cervical spine and right trapezius strain and low back strain with degenerative changes and radiculopathy.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's December 2010 decision regarding the above issues and remanded these issues to the Board for compliance with the Joint Motion.  

The Board remanded this claim for further development in accordance with the directives of the Joint Motion in December 2011.  At the completion of the aforementioned development, the Board reconsidered the Veteran's claim and again denied increased ratings for degenerative changes of the cervical spine and right trapezius strain and low back strain with degenerative changes and radiculopathy in a September 2014 decision.  The Veteran appealed the decision to the Court.  

In May 2015, the Court issued an order granting the parties' Joint Motion for Partial Remand (Joint Motion) to vacate the portion of the Board's September 2014 decision which denied compensation on an extraschedular basis for service-connected degenerative changes of the cervical spint and right trapezius strain and low back strain with degenerative changes.  As part of the May 2015 Joint Motion, the Veteran agreed to abandon his claims for entitlement to service connection for major depression, entitlement to a compensable evaluation for service-connected degenerative changes of the cervical spine and right trapezius strain prior to August 10, 2013 and 10 percent thererafter, and entitlement to an initial disability rating in excess of 20 percent for low back strain with degenerative changes, and entitlement to a TDIU.

The remaining issues were remanded to the Board for compliance with the May 2015 Joint Motion.  The Board then remanded the issues to the agency of original jurisdiction (AOJ) in October 2015. The matter has now been returned to the Board for adjudication.

The Board notes that the record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities and continues to maintain such in his most recent correspondence in November 2016.   Normally, the Board may infer a claim for a TDIU due exclusively to the service-connected disabilities because all of the currently appealed underlying disabilities (for increased ratings) are at issue in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Board has already previously adjudicated the issue of TDIU in its September 2014 decision, in which it denied the entitlement sought.  As the Court upheld the Board's decision in that regard in the findings of the Joint Motion, such issue is no longer before the Board, as the current appeal stems from the remanded issues exclusively.  Furthermore, the Veteran agreed to abandon his claim for a TDIU in the May 2015 Joint Remand.  Accordingly, any such indication by the Veteran of a new claim for TDIU should be referred to the RO for such consideration.  The issue of entitlement to a TDIU shall not be discussed any further herein.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As addressed above, via the May 2015 Joint Remand, the Veteran abandoned his claims of entitlement to a compensable evaluation for service-connected degenerative changes of the cervical spine and right trapezius strain prior to August 10, 2013 and 10 percent thererafter, and entitlement to an initial disability rating in excess of 20 percent for low back strain with degenerative changes on a schedular basis.  The Court set aside and remanded the September 2014 Board decision as to the rating question of whether referral is warranted for extraschedular adjudication of the service-connected degenerative changes of the cervical spine with right trapezius strain.  

In particular, the Board is to consider "the symptoms Appellant expressed during the August 2013 Compensation and Pension (C&P) Examination of his feet going numb, inability to turn his head, tingling in his cervical spine, and inability to raise his arms past his shoulders."

In view of the Veteran's statements, the Board finds that the record has reasonably raised the issue of whether separate rating(s) are warranted for his feet going numb, inability to turn his head, tingling in his cervical spine, and inability to raise his arms past his shoulders.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

Specifically, the Board notes that service connection has been granted for right lower extremity radiculopathy.  However, the August 2013 VA examination also noted mild radiculopathy in the left lower extremity.  Additionally, the right trapezius sprain is included in the evaluation for the service-connected cervical spine disability.  However, it is unclear whether the Veteran's tingling in his spine and inability to raise his arms above his shoulders or turn his head were considered in this evaluation or warrant a separate rating.  On remand, the RO should consider whether the Veteran is entitled to separate ratings for any additional disability due to the symptoms described above, distinct from his existing service-connected disabilities. 

In light of the above, further VA examination is warranted to assess whether the described symptoms of his feet going numb, inability to turn his head, tingling in his cervical spine, and inability to raise his arms past his shoulders are considered in the evaluation of an existing service-connected disability, to include degenerative changes of the cervical spine with right trapezius strain, low back strain with degenerative changes, or right lower extremity radiculopathy; the result of a non-service-connected disability, including the right elbow condition; or whether separate ratings are warranted. 

While the Board could now also address the question of entitlement to extraschedular ratings, any such consideration would be premature.  Should the AOJ grant separate schedular ratings for the identified symptoms, the Board's extraschedular consideration would be impacted; the issues are thus inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for another issue).

As this matter must be remanded for the foregoing reasons, any recent treatment records should also be obtained.  38 U.S.C.A. § 5103A (West, 2014); 38 C.F.R. 
§ 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify any updated relevant medical records by name, address, and dates of treatment or examination for his service-connected disabilities and described symptoms of his feet going numb, inability to turn his head, tingling in his cervical spine, and inability to raise his arms past his shoulders.  After securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

2.  If any treatment records cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for appropriate VA examination(s) to address entitlement to separate ratings for symptoms of his feet going numb, inability to turn his head, tingling in his cervical spine, and inability to raise his arms past his shoulders.  

The examiner(s) should note in the examination report that the claims folder and the REMAND have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The entire claims file, to include a copy of this REMAND, must be made available to the examiner(s).  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Is the mild radiculopathy in the left lower extremity noted on the August 2013 VA examination a symptom of his existing service-connected disabilities, to include degenerative changes of the cervical spine with right trapezius muscle strain and low back strain with degenerative changes?

b.  Is the the Veteran's inability to raise his arms above his shoulders a symptom of his existing service-connected disabilities, to include degenerative changes of the cervical spine with right trapezius muscle strain and low back strain with degenerative changes?

c.  Is the Veteran's inability to turn his neck a symptom of his existing service-connected disabilities, to include degenerative changes of the cervical spine with right trapezius muscle strain and low back strain with degenerative changes?

d.  Is the Veteran's reported symptom of tingling in his spine a symptom of his existing service-connected disabilities, to include degenerative changes of the cervical spine with right trapezius muscle strain and low back strain with degenerative changes?

e.  If an identified symptom is not deemed a symptom of an existing service-connected disability, the examiner should provide a detailed explanation as to how that determination was reached and an opinion as to whether that individual symptom was caused or aggravated by a service-connected disability. (Note that aggravation means that the non-service-connected condition underwent a chronic worsening beyond its natural progression due to the service-connected disability.)

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions regarding his history and current symptomatology must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner must provide a full rationale as to why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence, including consideration of entitlement to separate ratings for the symptoms of tingling in the cervical spine, feet going numb, inability to turn his head, and inability to raise his arms above his shoulder.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

